Name: Council Regulation (EEC) No 1183/79 of 12 June 1979 opening, allocating and providing for the administration of Community tariff quotas for certain wines, having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 6 . 79 Official Journal of the European Communities No L 148 /3 COUNCIL REGULATION (EEC) No 1183/79 of 12 June 1979 opening , allocating and providing for the administration of Community tariff quotas for certain wines, having a registered designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria ( 1979/80) Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quotas, and uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into the Member States until the quotas have been used up ; whereas, having regard to the above principles, the Community nature of the quotas can be respected by allocating the Community tariff quotas among the Member States ; whereas, in order to reflect most accu ­ rately the actual development of the market in the products in question , such allocation should be in proportion to the requirements of the Member States, assessed by reference both to the statistics relating to imports of the said products from Algeria over a repre ­ sentative reference period and to the economic outlook for the quota period concerned ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (2 ) stipulates in Article 20 that certain wines, having a registered desig ­ nation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria, shall be imported into the Community free of customs duties within the limits of an annual Commu ­ nity tariff quota ; whereas the quota volume for the period 1 July 1979 to 30 June 1980 is 450 000 hectoli ­ tres, consisting of 150 000 hectolitres of wine in bulk, and 300 000 hectolitres of wine in bottles ; whereas wine in bulk must be put up in accordance with certain conditions ; whereas, however, because of certain difficulties for the transport of wine in bulk, a derogation should be made from the relevant provi ­ sions of the Agreement so that the transport may be effected in containers of a capacity not exceeding 200 hectolitres ; whereas wine in bottles must be in containers holding a maximum of two litres ; whereas the import prices for the wines must at any given moment be not less than the Community reference prices for them ; whereas these wines must be accom ­ panied by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement ; whereas the Community tariff quotas in question should therefore be opened for the period concerned ; Whereas Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine-growing sector originating in certain third countries (3 ) introduced the idea of a free-at-frontier reference price , being the reference price less customs duties actually levied ; Whereas in this case, however, neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas in these circumstances the quota volumes should be allocated in initial shares, taking into account demand for these wines on the markets of the various Member States : Whereas, to take into account import trends for the products concerned in the various Member States, each of the quota amounts should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas, in order to guarantee some degree of security to importers in each Member State, the first instal ­ ment of the Community quotas should be fixed at a level which could , in the present circumstances , be 50 % of each of the quota volumes ; (') OJ No C 127, 21 . 5 . 1979 , p . 69 . (2 ) OJ No L 263, 28 . 9 . 1978 , p . 2 . (J) OJ No L 256, 2 . 10 . 1975, p . 2 . Whereas the initial shares of the Member States may not be used up at the same rate ; whereas, in order to 16. 6 . 79No L 148 /4 Official Journal of the European Communities Community quotas remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, take this into account and avoid disruption , any Member State which has used up almost all of one of its initial shares should draw a supplementary share from the relevant reserve ; whereas this should be done by each Member State each time one of its supplementary shares is almost used up , and so on as many times as the reserve allows ; whereas the initial and supplementary shares should be valid until the end of the quota period ; whereas this form of adminis ­ tration requires close collaboration between the Member States and the Commission , and the Commis ­ sion must be in a position to follow the extent to which the quota volumes have been used up and inform the Member States thereof ; Whereas, if at a given date in the quota period a Member State has a considerable quantity of one of its initial shares left over, it is essential that it should return a significant proportion thereof to the relevant reserve to prevent a part of one or other of the HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 July 1979 to 30 June 1980 Community tariff quotas shall be opened for the following products, originating in Algeria, within the limits set out below : (hi) CCT heading No Description Quota volume 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other :  Wines entitled to one of the following designations of origin : AÃ N BESSEM-BOUIRA, MÃ DÃ A, COTEAUX DU ZACCAR, DAHRA, COTEAUX DE MASCARA, MONTS DU TESSALAH, COTEAUX DE TLEMCEN , of an alcoholic strength by volume not exceeding 15 % vol :  In containers holding two litres or less 300 000  In containers holding more than two litres 1 50 000 5 . Each of these wines, when imported, shall be accompanied by a certificate of designation of origin issued by the relevant Algerian authority in accor ­ dance with the model annexed to this Regulation . 2 . Within these tariff quotas the Common Customs Tariff duties applicable to these wines shall be totally suspended . 3 . The wines in question shall benefit from these tariff quotas on condition that the prices on import into the Community are not at any time less than the free-at-frontier reference prices referred to in Regula ­ tion (EEC) No 2506/75 and subsequent texts which apply to such prices . 4 . (a) The wines in question are subject to compli ­ ance with the free-at-frontier reference price , (b) The wines in question shall benefit from these tariff quotas on condition that the provisions of Article 18 of Regulation (EEC) No 337/79 (') are complied with . Article 2 1 . The tariff quotas laid down in Article 1 shall be divided into two instalments . 2 . A first instalment of each quota shall be allo ­ cated among the Member States ; the shares, which subject to Article 5 shall be valid up to 30 June 1980, shall be as follows :(!) OJ No L 54, 5 . 3 . 1979 , p. 1 . 16. 6 . 79 Official Journal of the European Communities No L 148/5 (hi) Article 4 Each additional share drawn pursuant to Article 3 shall be valid until 30 June 1980 . Article 5 Member States Wines having a registered designation of origin in containers holding : two litres or less more than two litres Benelux 24 900 11 820 Denmark 15 000 7 770 Germany 30 000 15 880 France 30 000 15 880 Ireland 10 200 4 060 Italy 15 000 7 770 United Kingdom 24 900 11 820 Total 1 50 000 75 000 Member States shall return to the reserve, not later than 1 April 1980 , the unused portion of their initial share which , on 15 March 1980, is in excess of 20 % of the initial amount . They may return a greater portion if there are grounds for believing that such portion might not be used in full . 3 . The second instalment of each quota, amounting to 150 000 and 75 000 hectolitres respectively, shall constitute the reserve. Article 3 Member States shall notify the Commission , not later than 1 April 1980 , of the total imports of the products concerned effected under the Community quotas up to and including 15 March 1980 and, where appro ­ priate , the proportion of each of their initial shares that they are returning to each of the reserves . 1 . If 90% or more of one of a Member States initial shares, as specified in Article 2 (2), or of that share less the portion returned to the relevant reserve where Article 5 has been applied , has been used up, that Member State shall without delay, by notifying the Commission , draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 2 . If, after one or other of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows. Article 6 The Commission shall keep account of the shares opened by Member States pursuant to Articles 2 and 3 and shall inform each State of the extent to which the reserve has been used up as soon as it has been noti ­ fied . The Commission shall notify the Member States, not later than 5 April 1980 , of the state of each reserve after the return of shares pursuant to Article 5 . The Commission shall ensure that the drawing which uses up a reserve is limited to the balance available and , to this end, shall specify the amount thereof to the Member State making the final drawing. 3 , If, after one or other of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with paragraph 1 , draw a fourth share equal to the third . This process shall continue to apply until the reserves are used up. 4. Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up . They shall inform the Commission of their reasons for applying this paragraph . Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggre ­ gate shares in the Community quotas. 2 . Member States shall ensure that importers of the products concerned established in their territory have free access to the shares allocated to them . 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for home use . No L 148/6 Official Journal of the European Communities 16 . 6 . 79 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares. Article 9 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1979 . For the Council The President J. FRANCOIS-PONCET BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 . EksportÃ ¸r - AusfÃ ¼hrer - Exporter - Exporta ­ 2 . Nummer - Nummer teur - Esportatore - Exporteur : 00000Number - Numero - Numero Nummer 3 . ( Name of authority guaranteeing the designation of origin ) 4 . EmpfÃ ¤nger - Consignee - Destinataire - Destinatario - Geadresseerde : 5 . CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Transportmiddel - BefÃ ¶rderungsmittel - Means of transport - Moyen de transport - Mezzo di trasporto - Vervoermiddel : 7 . ( Designation of origin ) 8 . Losningssted - Entladungsort - Place ot unloading - Lieu ae aecnargement - Luogo Ã ±Ã ¹ soarco - Plaats van lossing : 9 . 10 . 11 . MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht Liter Liter Litres Litres Litri Liter Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli I2 . - Liter (i bogstaver) - Liter ( in Buchstaben ) - Litres ( in words ) - Litres ( en lettres) - Litri ( in lettere) Liter (voluit): 13 . PÃ ¥tegning fra udstedende organ - Bescheiniqunq der erteilenden Stelle - Certificate of the issuing authority - Visa de I organisme emetteur - Visto dell organismo emittente - Visum van de instantie van afgifte : 14. Toldstedets attest - Sichtvermerk der Constelle - Lustoms stamp - Visa de la douane - Visto della dogana - Visum van de douane (OversÃ ¦ttelse se nr . 15 - Ã ber ­ setzung siehe Nr . 15 - see the translation under No 15 - Voir traduction au n" 15 - Vedi traduzione al n . 15 - Zie voor vertaling nr . 15 ) 15 . Det bekrÃ ¦ftes, at vinen , der er nÃ ¦vnt i dette certifikat, er fremstillet i omrÃ ¥det og ifÃ ¸lge algerisk lovgivning er berettiget til oprindelsesbetegnelsen : » «.. Alkohol tilsat denne vin er alkohol fremstillet af vin . Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk gewonnen wurde und ihm nach algerischem Gesetz die Ursprungsbezeichnung " zuerkannt wird . Der diesem Wein zugefÃ ¼gte Alkohol ist aus Wein gewonnener Alkohol . We hereby certify that the wine described iq this certificate is wine produced within the wine district of and is considered by Algerian legislation as entitled to the designation of origin '. '. The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu , suivant la loi algÃ ©rienne, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique. Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di ed Ã ¨ riconosciuto, secondo la legge algerina come avente diritto alla denominazione di origine « ». L'alcole aggiunto a questo vino Ã ¨ alcole di origine vinica . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van en dat volgens de Algerijnse 'wetgeving de benaming van oorsprong  " erkend wordt . De aan deze wijn toegevoegde alcohol is alcohol , uit wijn gewonnen . I 16 . (') t 1 ) Rubrik forbeholdt eksportlandets andre angivelser . ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Space reserved for additional details given in the exporting country . 0 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur 0 ) Spazio rtservato per altre indicazioni del paese esportatore 0 ) Ruimte bestemd voor andere gegevens van het land van uitvoer .